Servicer's Certificate for the Collection Period July 01, 2010 through July 31, 2010 for Payment Date of August 16, 2010 Toyota Auto Receivables 2010-B Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 31 30/360 Days 23 Interest Accrual Period 25 Actual/360 Days 25 Initial Principal Final Beginning Beginning Principal Prior Principal Current Ending Ending Class Balance Scheduled Principal Principal Distributable Principal Distribution Principal Principal Principal Payment Date Balance Factor Amount Carryover Amount Carryover Balance Factor A-1 7/15/11 $ 92,463,525.83 $ 7,650,482.69 $ 528,986,956.86 A-2 8/15/12 $ 434,300,000.00 A-3 2/18/14 $ 587,800,000.00 A-4 1/17/17 $ 114,100,000.00 Total $ 1,750,000,000.00 $ 1,750,000,000.00 $ 92,463,525.83 Interest Prior Interest Current Total Class Interest Rate Distributable Interest Distribution Interest Principal & Amount Carryover Amount Carryover Interest Distribution A-1 0.56012% A-2 0.74000% A-3 1.04000% A-4 1.47000% Total Credit Enhancement Reserve Account Overcollateralization Initial Deposit Amount Aggregate Pool Balance Specified Reserve Account Amount Total Note Balance: Beginning Balance Overcollateralization Amount: Withdrawals Target Overcollateralization Amount: Amount Available for Deposit Amount Deposited to the Reserve Account Reserve Account Balance Prior to Release Reserve Account Required Amount Reserve Account Release to Seller Ending Reserve Account Balance Page 1 of 4 Servicer's Certificate for the Collection Period July 01, 2010 through July 31, 2010 for Payment Date of August 16, 2010 Toyota Auto Receivables 2010-B Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 31 30/360 Days 23 Interest Accrual Period 25 Actual/360 Days 25 Liquidations of Charge-offs and Repossessions Liquidated Contracts 0 vehicles Gross Principal of Liquidated Receivables Principal of Repurchased Contracts, previously charged-off $ 0.00 Net Liquidation Proceeds Received During the Collection Period $ 0.00 Recoveries on Previously Liquidated Contracts $ 0.00 Net Credit Losses for the Collection Period Cumulative Credit Losses for all Periods 0 vehicles Repossessed in Current Period 10 vehicles Delinquent and Repossessed Contracts 30-59 Days Delinquent 0.43% 0.43% 60-89 Days Delinquent 0.00% 3 0.00% 90-119 Days Delinquent 0.00% 0 0.00% Over 120Days Delinquent 0.00% 0 0.00% Total Delinquencies Repossessed Vehicle Inventory 10 * Included with Delinquencies Above Pool Data Original Prior Month Current Month Receivables Pool Balance Number of Contracts 0 Weighted Average APR 5.63% 0.00% 5.63% Weighted Average Remaining Term (Months) Page 2 of 4 Servicer's Certificate for the Collection Period July 01, 2010 through July 31, 2010 for Payment Date of August 16, 2010 Toyota Auto Receivables 2010-B Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 31 30/360 Days 23 Interest Accrual Period 25 Actual/360 Days 25 Collections Principal Payments Received Prepayments in Full Interest Payments Received Aggregate Net Liquidation Proceeds Interest on Repurchased Contracts Total Collections Principal of Repurchased Contracts Principal of Repurchased Contracts, prev charged-off Adjustment on Repurchased Contracts Total Repurchased Amount Distributions Calculated Amount Amount Paid Shortfall Servicing Fee Interest - Class A-1 Notes Interest - Class A-2 Notes Interest - Class A-3 Notes Interest - Class A-4 Notes Priority Principal Payment Reserve Account Deposit Regular Principal Payment Additional Trustee Fees and Expenses Excess Amounts to Depositor N/A Noteholder Distributions Interest Per $1000 of Principal Per $1000 of Amount Per $1000 of Distributed Original Balance Distributed Original Balance Distributed Original Balance Class A-1 Notes Class A-2 Notes Class A-3 Notes Class A-4 Notes Page 3 of 4 Servicer's Certificate for the Collection Period July 01, 2010 through July 31, 2010 for Payment Date of August 16, 2010 Toyota Auto Receivables 2010-B Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER I hereby certify to the best of my knowledge that the report provided is true and correct. /s/ Wei Shi Name:Wei Shi Title:Vice President, Head of Treasury & Planning Page 4 of 4
